Citation Nr: 0830397	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  00-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
thigh gunshot wound (GSW) residuals, prior to March 20, 2008.

2.  Entitlement to a rating in excess of 30 percent for right 
thigh GSW residuals from March 20, 2008.

3.  Entitlement to a separate rating for hypersensitivity of 
the right anterior thigh cutaneous nerve, prior to July 21, 
2004.

4.  Entitlement to a rating in excess of 10 percent for 
hypersensitivity of the right anterior thigh cutaneous nerve, 
from July 14, 1999.

5.  Entitlement to separate ratings for a scar of the right 
lateral thigh and a scar of the right anterior thigh, prior 
to March 20, 2008.

6.  Entitlement to ratings in excess of 10 percent for a scar 
of the right lateral thigh and a scar of the right anterior 
thigh, from July 14, 1999.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from an October 1999 rating decision in which 
the RO denied a rating in excess of 10 percent for right 
thigh GSW residuals.  The veteran filed a notice of 
disagreement later in October 1999, the RO issued a statement 
of the case (SOC) in April 2000, and the veteran filed a 
substantive appeal in June 2000 (via a VA form 9, Appeal to 
the Board of Veterans' Appeals).

In October 2000, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  Thereafter, the RO continued the denial of the claim 
(as reflected in a January 2001 supplemental SOC (SSOC)).

In June 2001, the Board remanded the matter then on appeal to 
the RO for further development of the evidence and for due 
process development.  After accomplishing additional action, 
the RO continued the denial of the claim (as reflected in a 
March 2002 SSOC).

In August 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  The veteran and 
his representative were notified of that development by 
letter of November 2002. However, the provisions of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). Hence, in 
November 2003 the Board remanded this matter to the RO for 
completion of the development action requested, and 
consideration of the claim in light of the additional 
evidence.

In a November 2004 rating decision, the RO increased the 
rating for the right thigh GSW residuals from 10 to 30 
percent, effective  July 14, 1999 (the date of the claim for 
increase).  In December 2004, the RO issued a SSOC, 
reflecting the denial of a rating in excess of 30 percent for 
this disability.

In July 2005, the Board denied the claim.  The veteran filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
granted a joint motion to vacate and remand (filed by 
representatives for both parties), and returned the matter on 
appeal  to the Board for further proceedings consistent with 
the  joint motion.
 
In February 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC issued a rating decision and SSOC in April 
2008.  In the rating decision, the AMC granted separate 10 
percent ratings for hypersensitivity of the right anterior 
thigh cutaneous nerve (effective July 21, 2004), and for a 
scar of the right lateral thigh and a scar of the right 
anterior thigh (each effective March 20, 2008).  In the SSOC, 
the AMC continued the denial of the claim for a rating in 
excess of 10 percent for right thigh GSW residuals.  
In July 2008, the undersigned Veterans Law Judge (VLJ) of the 
Board granted a  motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 20.900(c) (2007).

The Board has recharacterized the appeal as encompassing the 
matters set forth on the title page, given the separate 
ratings granted by the AMC for neurological and skin 
symptomatology of the right thigh GSW residuals, as well as 
the Board's decision below granting increased ratings for 
various GSW residuals for certain periods of time since the 
July 14, 1999 filing of the claim for increase.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to March 20, 2008, the veteran's right thigh GSW 
residuals consisted of only some impairment of function of 
Muscle Group XIV, with normal or near normal muscle strength 
or mild weakness, and there were no severe signs of muscle 
disability such as atrophy; these symptoms are reflective of 
no more than moderately severe injury to Muscle Group 14.

3.  From March 20, 2008, the veteran's right thigh GSW 
residuals included measurable atrophy with decreased strength 
and affected Muscle Group XIII as well as XIV.

4.  The neurologic symptoms of the veteran's right thigh GSW 
residuals have included mild, but not moderate, incomplete 
paralysis of the right anterior thigh cutaneous nerve since 
the filing of the February 14, 1999 claim for increase.

5.  The two scars residual to the veteran's right thigh GSW 
have each been tender on examination since the February 14, 
1999 date of the filing of the claim for increase, but have 
not exceeded an area of 12 square inches (77 sq. cm.).



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right thigh GSW residuals, prior to March 20, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10,  
4.40, 4.45, 4.55, 4.59, 4.73, Diagnostic Code 5314 (2008).

2.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for a rating of 40 percent for right 
thigh GSW residuals, from March 20, 2008, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10,  4.40, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2008).

3.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for a 10 percent rating for 
hypersensitivity of the right anterior thigh cutaneous nerve, 
prior to July 21, 2004, are met as of the July 14, 1999 date 
of filing of the claim for increase.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8721 (2007).

4.  The criteria for a rating in excess of 10 percent for 
hypersensitivity of the right anterior thigh cutaneous nerve, 
from July 14, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107  (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8721 (2007).

5.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for 10 percent ratings for a scar of 
the right lateral thigh and a scar of the right anterior 
thigh, prior to March 20, 2008, are met from the July 14, 
1999 date of the filing of the claim for increase.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes (DCs) 7801-7805 (as in effect prior to and from August 
30, 2002).

6.  The criteria for ratings in excess of 10 percent for a 
scar of the right lateral thigh and a scar of the right 
anterior thigh, from July 14, 1999, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
(DCs) 7800-7806 (as in effect prior to and from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court), held that at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  22 
Vet. App.  43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating March and May 2007 letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for increase 
(as recharacterized by the Board to include scars and 
neurological symptoms and subsequently recharacterized as 
separate claims), as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The March 2007 letter also 
included a specific request that the veteran furnish 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The April 2000 SOC (and, later, the April 2008 SSOC) set 
forth the criteria for higher ratings for muscle injuries, 
the former and revised criteria for rating skin disabilities, 
and the criteria for higher ratings for neuralgia of the 
external popliteal nerve, which suffices for 
Dingess/Hartman).  The March 2007 letter also informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  This letter also indicated that VA would 
assign a disability rating determined by applying relevant 
diagnostic codes and considering the impact of the disability 
and its symptoms on employment, and the letter also provided 
examples of the types of medical and lay evidence that the 
veteran could submit (or ask VA to obtain) that could affect 
how VA assigned a disability rating.  To the extent that the 
March 2007 letter did not comply with the requirements of 
Vazquez-Flores, the Board notes that the written and oral 
statements of the veteran and his representative, to include 
in the substantive appeal and RO hearing transcript, reflect 
an awareness of what was necessary to substantiate the claim 
for increase.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

After issuance of above-described notice, and opportunity for 
the veteran to respond, the April 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the RO 
hearing as well as various written statements provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the now-multiple claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with each claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

Historically, the veteran's service-connected right thigh GSW 
residuals have been rated under the provisions of 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5314.  In June 1956, the RO 
granted service connection for a right thigh shrapnel wound 
and assigned a 10 percent rating assigned from July 20, 1955.  
As noted, although the RO initially denied the veteran's 
claim for a rating in excess of 10 percent in October 1999, 
the RO increased the rating to 30 percent effective the July 
14, 1999 date of claim in November 2004, and the veteran 
continues to seek a higher rating.  The Board notes that, in 
an August 2007 letter, the veteran wrote that, while various 
examination reports refer to his thigh wound as a gunshot 
wound, it is in fact a wound from shrapnel.  The Board notes 
that the wound has been referred to as both a gunshot wound 
and shrapnel wound in RO and AMC decisions and in medical 
records and examination reports.  The initial April 1952 
injury report indicated that the veteran "was wounded in the 
right thigh by small arms fire."  For the sake of 
consistency, the Board will refer to GSW residuals.

During the August 1999 VA scars examination, the veteran 
complained of right leg pain and occasional cramping with 
prolonged walking.  The pain was relieved by sitting and 
resting, and quadriceps and hamstring strength was normal.  
On examination, there were two scars, in the anterior and 
medial aspects of the thigh, each 4 cm. long.  They were 
separated by a 5 cm. skin bridge, which had paresthesias and 
slight tenderness to palpation.  The examiner indicated that 
the paresthesias were likely from the muscle injury.

In a September 2000 letter, the veteran's treating physician, 
Dr. Robinson, noted that the veteran's GSW prevented him from 
walking long distances, and caused difficulty navigating up 
and down hills.  During the October 2000 RO hearing, the 
veteran testified that he had pain and numbness in his right 
thigh, but that he had not required use of a TENS unit for 
relief for approximately the past year.  

During the October 2000 VA muscles examination, the veteran 
complained that his right thigh GSW residuals had begun to 
decrease his level of function and ability to perform 
activities of daily living.  On examination, range of motion 
of the right hip was flexion from 0 to 90 degrees, internal 
rotation from 0 to 30 degrees, and external rotation from 0 
to 40 degrees.  The diagnosis was soft tissue right thigh 
injury with secondary muscular weakness.  Treatment records 
of Dr. Robinson reflect that the veteran right leg pain in 
November 2001, but on examination in December, the leg had 
significantly improved, and the veteran was feeling much 
better, without complaints or pain.  

During the March 2002 VA muscles examination, the right thigh 
scars were well-healed and non-tender to palpation, there 
were some paresthesias over the anterior to anterolateral 
right thigh, and quadriceps strength was 4+/5, with minimal 
puckering.  The diagnosis included mild weakness of the 
quadriceps.  

During the July 2004 VA examination, the veteran complained 
of significant anterior right thigh pain, as well as 
weakness, and an area of decreased sensation and 
hypersensitivity.  He indicated that he had to stop walking 
after approximately 100 yards secondary to leg pain and 
threatened give-way due to weakness.  On examination, there 
was significant pitting and muscle loss on the lateral thigh 
scar but not on the anterior scar.  There was a large area 
inferior to the scar which had decreased sensation and 
hypersensitivity, consistent with a neuroma, and there was 
decreased strength of the anterior muscle compartment, as 
well as significant muscle loss laterally of the vastus 
lateralis.  There was no hypersensitivity in the areas of the 
scars, but there was decreased sensation around the area of 
the scars.  There was no significant tenderness on deep 
palpation.  Range of motion of the knee was from 0 to 120 
degrees.  Hip flexion was to 90 degrees and internal rotation 
to 10 degrees, with 45 degrees of external rotation and 40 
degrees of abduction.  Strength of the hip musculature on 
flexion, extension, and abduction was 4/5 each.  There was no 
evidence of tendon damage or muscle herniation.

In answers to questions on the examination request form, the 
VA examiner assessed the veteran's injury to Muscle Group XIV 
as "moderately-severe."  The examiner described the scars 
as each being 12 cm. x 1 cm., and noted that the veteran's 
scars were not adherent to underlying tissue or tender on 
palpation, and that there was no evidence of repeated 
ulceration or instability.  The examiner noted that the GSW 
residuals did result in hip limitation of motion.  The 
diagnosis was right GSW with development of weakness in the 
quadriceps and vastus lateralis muscles, with muscle loss in 
the vastus lateralis and a neuroma formation in the cutaneous 
nerve of the anterior thigh, and with significant 
hypersensitivity as well as decreased hip range of motion.

During the March 2008 VA examination, the veteran complained 
of painful scars on the right thigh affecting his walking and 
mobility and requiring a cane.  He indicated that he had 
daily severe flare-ups lasting all day, especially after 
walking more than 300 yards.  He also stated that it 
affecting the activities of daily living.  On examination, 
the lateral thigh scar was 1 x 10 cm., tender, adherent to 
the underlying tissue, and was stable with normal texture.  
The scar was depressed .3 cm. with deep loss of underlying 
tissue of the muscle.  There was no inflammation, edema, or 
keloid formation.  The scar was hyperpigmented, but did not 
cause distortion, induration, inflexibility, or limitation of 
motion.  The anterior thigh scar was 1 x 11 cm., tender, 
adherent to the underlying tissue, and stable with normal 
texture.  It was depressed .1 cm. and deep with muscle loss 
below.  There was no inflammation, edema, or keloid 
formation.  The scar was hyperpigmented but did not cause 
distortion, induration, inflexibility, or limitation of 
motion.  As to the muscles, the VA examiner indicated that 
there was atrophy with decreased strength (4/5) of Muscle 
Group 13, biceps femoris, with the right quadriceps 57 cm. 
around as compared to the left quadriceps being 63 cm. 
around.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods, and different ratings have in fact been awarded for 
different time periods.

A.  Muscle Group XIV

Under DC 5314, a 30 percent rating is warranted for 
moderately-severe injury to Muscle Group XIV.  A 40 percent 
rating requires severe injury.

The function of Muscle Group XIV encompasses knee extension; 
simultaneous flexion of the hip and knee; and tension of the 
fascia lata and iliotibial (Maissiat's) band, acting with 
Muscle Group XVII in postural support of the body and with 
hamstrings in synchronizing the hip and knee.  The anterior 
thigh muscle group is comprised of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction from 0 to 45 degrees.  Standard range of knee 
extension and flexion is from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements. Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2007).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X- ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2007).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Thus, the first issue the Board must address is whether the 
veteran's right thigh GSW residuals are "moderately severe" 
or "severe"; if they are severe, a higher, 40 percent 
rating is warranted; otherwise, the criteria for a rating in 
excess of 30 percent are not met for the right thigh GSW 
residuals, exclusive of the separate ratings for the scars 
and neurological symptoms discussed below.  The terms 
"moderately severe" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  Considering the pertinent evidence in light of the 
above-noted legal authority, the Board finds that the 
criteria for a rating in excess of 30 percent for the 
veteran's right thigh GSW residuals under DC 5314, prior to 
March 20, 2008, are not met, because these residuals were 
moderately severe rather than severe during this time period.

Muscle substance, shape, strength, endurance, and 
coordination were generally at or near normal.  For example, 
in August 1999, quadriceps and hamstring strength was normal.  
On the October 2000 VA examination, although muscular 
weakness was noted, it was not quantified.  In addition, Dr. 
Robinson noted significant improvement in November 2001, and 
on the March 2002 VA examination, quadriceps strength was a 
close to normal 4+/5, with a diagnosis of only mild 
quadriceps weakness.   Further, on the July 2004 VA 
examination, while there was decreased strength of the 
anterior muscle compartment and significant muscle loss 
laterally of the vastus lateralis, strength of the hip 
musculature on flexion, extension, and abduction was a 
relatively close to normal 4/5, with no evidence of tendon 
damage or muscle herniation.  Thus, while there was some 
muscle weakness, it was not so significant to warrant a 
finding of severe, rather than moderately severe, muscle 
disability, and the Board therefore finds that the July 2004 
VA examiner's assessment of moderately severe muscle injury 
was accurate.  This is particularly true because none of the 
signs of severe muscle disability listed in 38 C.F.R. 
§ 4.56(d)(4)(iii)(A)-(G) were present.

However, the March 2008 VA examination report reflects that 
the veteran's muscle injury was severe.  For the first time, 
measurable atrophy, a sign of severe muscle disability, was 
noted, see 38 C.F.R. § 4.56(d)(4)(iii)(D).  Moreover, the 
March 2008 VA examiner indicated that there was decreased 
muscle strength in the biceps femoris, which is part of 
Muscle Group XIII.  Pursuant to 38 C.F.R. § 4.55(e), for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2007).  
Thus, with all reasonable doubt resolved in favor of the 
veteran, he is entitled to a 40 percent rating from March 20, 
2008, either for severe muscle disability of muscle group XIV 
or for moderately severe muscle disability of Muscle Group 
XIV increased from 30 to 40 percent because Muscle Group XIII 
was also affected.  This 40 percent rating is the highest 
schedular rating under DC 5314.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

However, even considering the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, as regards functional loss due to pain, 
weakness, and other factors, the Board finds that no higher 
rating is assignable for right thigh GSW residuals. Although 
in 2004, the examiner stated that the veteran's function was 
additionally limited by pain and fatigue following repetitive 
use or during flare-ups, with pain having the major 
functional impact with an estimated 20 percent reduction in 
function, the Board notes that the veteran had 4/5 strength 
of the hip musculature on flexion, extension, and abduction, 
and he could walk approximately 100 yards before leg pain and 
weakness threatened the leg to give-way.  Moreover, he 
demonstrated very good knee range of motion.  On this record, 
then, there is no basis for the Board to find that even 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom 
that is so disabling as to warrant assignment of the 40 
percent rating under DC 5314, prior to the March 20, 2008 
date that the Board has granted that maximum schedular 
rating.

Thus, the Board finds that a rating in excess of 30 for the 
right thigh GSW residuals (exclusive of separate ratings for 
neurologic and skin symptoms) is not warranted prior to March 
20, 2008, and that the maximum 40 percent schedular rating is 
warranted from that date.

B.  Hypersensitivity of the Right Anterior Thigh Cutaneous 
Nerve

While 38 C.F.R. § 4.55(a) provides that a muscle injury 
rating will not be combined with a peripheral nerve injury 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions, the parties to the joint 
motion suggested that such separate ratings be considered in 
this case, and the RO granted a separate 10 percent rating, 
from the July 21, 2004 VA examination date, for 
hypersensitivity of the right anterior thigh cutaneous nerve 
under 38 C.F.R. § 4.124a, DC 8721, applicable to neuralgia of 
the external popliteal nerve (common peroneal).  Under this 
diagnostic code, mild incomplete paralysis warrants a 10 
percent rating.  Moderate incomplete paralysis warrants a 20 
percent rating, and severe incomplete paralysis warrants a 30 
percent rating.  Complete paralysis, with foot drop and 
slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, adduction weakened, with anesthesia 
covering the entire dorsum of the foot and toes, warrants a 
40 percent rating.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a separate 10 
percent rating is warranted for hypersensitivity of the right 
anterior thigh cutaneous nerve is warranted prior to July 21, 
2004, from the July 14, 1999 date of filing of the claim for 
increase, but that a rating in excess of 10 percent is not 
warranted from that date.

While the RO granted a separate 10 percent rating from the 
July 2004 VA examination date, based on the findings of 
hypersensitivity, such symptomatology has been in evidence 
since the August 1999 VA examination conducted shortly after 
the veteran's July 14, 1999 claim.  Specifically, the August 
1999 and March 2002 VA examiners each noted paresthesias 
attributable to the veteran's muscle injury.  Thus, with all 
reasonable doubt resolved in the veteran's favor, he is 
entitled to a 10 percent rating for hypersensitivity of the 
right anterior from the July 14, 1999 date of the filing of 
the claim for increase.  However, the veteran is not entitled 
to a rating in excess of 10 percent for right anterior thigh 
cutaneous nerve hypersensitivity, because none of the 
references to hypersensitivity or paresthesias indicated that 
these symptoms were more than mild.

Thus, the Board finds that a rating of 10 percent is 
warranted for hypersensitivity of the right anterior thigh 
cutaneous nerve, prior to July 21, 2004, from the July 14, 
1999 date of claim, but that a rating in excess of 10 percent 
is not warranted at any time from that date.

C.  Scars

As noted, although scarring is a factor to be considered in 
evaluating muscle injury residuals, a separate rating is also 
possible for a scar, where its symptomatology does not 
overlap with scar symptomatology for which the veteran is 
receiving a rating under the criteria applicable to muscle 
injuries.  See 38 C.F.R. § 4.14 (prohibiting pyramiding).  
Based on this principle, the RO assigned separate 10 percent 
ratings for the veteran's two right thigh scars, effective 
the date of the March 20, 2008 VA examination.

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the skin, including scars, were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002), codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800- 05 (2007).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO furnished the veteran notice of both the former and 
revised applicable criteria for rating the scars in this case 
(as reflected in the April 2000 SOC and April 2008 SSOC, 
respectively), there is no due process bar to the Board 
considering the former and revised applicable criteria in 
this regard.

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under Diagnostic Codes (DCs) 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, DCs 7803, 7804 
(2002).  Scars may be evaluated on the basis of any related 
limitation of function of a bodily part that they affect.  38 
C.F.R. 4.118, DC 7805 (2002). 

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area.  38 
C.F.R. § 4.118, DC 7801 (2007). Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 
at Note 1.  A deep scar is one associated with underlying 
soft tissue damage.  Id. at Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 
(2007).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under the 
amended DC 7803, superficial, unstable, scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2007). Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2007).

The RO granted separate 10 percent ratings for each scar are 
effective the March 20, 2008 VA examination date.  These 
ratings are based on the examination findings of tenderness 
of each scar, warranting a 10 percent rating under revised DC 
7804.  However, the scars were also noted to be tender on the 
August 1999 VA examination, and tender and painful scars 
similarly warranted a rating of 10 percent under former DC 
7804.  Consequently, the veteran is entitled to separate 10 
percent ratings for each scar from the July 14, 1999 date of 
filing of the claim for increase.  He is not, however, 
entitled to a rating in excess of 10 percent for either scar 
from that date, because neither has been shown to limit the 
function of the right thigh, possibly warranting a higher 
rating under former and revised DC 7805, and, while the March 
2008 VA examination report indicated that each scar was deep, 
neither was greater than 12 square inches (77 square 
centimeters), warranting a higher rating under revised DC 
7801.  The scars were each measured at 12 cm. x 1 cm. on the 
July 2004 VA examination and 1 x 10 cm. and 1 x 11 cm. on the 
March 2008 VA examination.

Thus, the Board finds that a separate 10 percent rating for 
each right thigh scar is warranted from the July 14, 1999 
date of the filing of the claim for increase, but that a 
rating in excess of 10 percent is not warranted at any time 
from that date.

D.  All Right Thigh GSW Symptomatology

The above determinations are based upon consideration of  
pertinent former and revised provisions of VA's Rating 
Schedule.  Additionally, the Board finds that the record does 
not reflect that, at any point since the July 14, 1999 filing 
of the claim, the veteran's right thigh GSW residuals, to 
include muscle, neurologic, and skin symptomatology, has 
reflected a disability picture that is so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the April 2000 SOC).  There is simply no showing 
that any GSW residual has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
ratings assigned for the GSW symptomatology).  In this 
regard, the Board notes that, during the March 2008 VA 
examination, the veteran, who is retired, denied that the GSW 
residuals had an effect on his employment, although he did 
indicate that they affected his activities of daily living.  
Moreover, there is no evidence that any of the symptomatology 
has resulted in frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran is entitled to a rating of 40 percent for right thigh 
GSW residuals from March 20, 2008, and to a separate 10 
percent rating, each,  for hypersensitivity of the right 
anterior thigh cutaneous nerve, a scar of the right lateral 
thigh, and a scar of the right anterior thigh from the July 
14, 1999 date of the filing of the claim for increase; but 
that the  claims for a rating in excess of 30 percent for 
right thigh GSW residuals, prior to March 20, 2008, and for a 
rating in excess of 10 percent, each,  for hypersensitivity 
of the right anterior thigh cutaneous nerve, and for scars of 
the right lateral and right anterior thigh, must be denied.  
In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine in granting benefits, as 
indicated above, but finds that the preponderance of he 
evidence is against each of the remaining matters.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating in excess of 30 percent for right thigh gunshot 
wound (GSW) residuals, prior to March 20, 2008, is denied.

A rating of 40 percent for right thigh GSW residuals, from 
March 20, 2008, is granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating of 10 percent for hypersensitivity of the right 
anterior thigh cutaneous nerve, prior to July 21, 2004, is 
granted from the July 14, 1999 date of the filing of the 
claim for increase, subject to the legal authority governing 
the payment of compensation benefits.

A rating in excess of 10 percent for hypersensitivity of the 
right anterior thigh cutaneous nerve, from July 14, 1999, is 
denied.

Ratings of 10 percent for a scar of the right lateral thigh, 
and for a scar of the right anterior thigh, prior to March 
20, 2008, are granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating in excess of 10 percent (each) for a scar of the 
right lateral thigh, and a scar of the right anterior thigh, 
from July 14, 1999, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


